Citation Nr: 0008581	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet, prior to January 12, 1998.  

2.  Entitlement to an increased rating for residuals of cold 
injury, frozen right foot, evaluated as 10 percent disabling 
from January 12, 1998.  

3.  Entitlement to an increased rating for residuals of cold 
injury, frozen left foot, evaluated as 10 percent disabling 
from January 12, 1998.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
October 1957. 

The issues on appeal arises from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, in which 10 percent rating for 
residuals of frozen feet was confirmed.  The veteran filed a 
notice of disagreement in June 1996, a statement of the case 
was issued in July 1996, and the veteran perfected his appeal 
in August 1996.  On September 19, 1997, a hearing was held at 
the RO before Iris S. Sherman, who is a member of the Board 
of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

In April 1998, the Board remanded the veteran's claim for 
additional development.  By a November 1999 rating decision, 
the RO confirmed a single 10 percent rating for residuals of 
frozen feet, effective from the veteran's date of separation 
to January 11, 1998.  By the same rating decision, the RO 
granted a 10 percent rating for residuals of cold injury, 
frozen right foot, effective from January 12, 1998, and 
granted a separate 10 percent rating for residuals of cold 
injury, frozen left foot, effective from January 12, 1998.  A 
supplemental statement of the case was issued subsequently in 
November 1999.  In light of this procedural development, the 
Board has redesignated the veteran's original claim for an 
increased rating into three issues, as shown on the title 
page.  


FINDINGS OF FACT

1.  By a March 1996 rating decision, the RO confirmed a 10 
percent rating for residuals of frozen feet.

2.  In August 1996, the veteran perfected his appeal 
concerning an increased rating for residuals of frozen feet. 

3.  By a November 1999 rating decision, the RO confirmed a 
single 10 percent rating for residuals of frozen feet, 
effective from the veteran's date of separation to January 
11, 1998; by the same rating decision, the RO granted a 10 
percent rating for residuals of cold injury, frozen right 
foot, effective from January 12, 1998, and granted a separate 
10 percent rating for residuals of cold injury, frozen left 
foot, effective from January 12, 1998.

4.  In a written memorandum received by the Board in March 
2000, the veteran requested that his appeal concerning 
increased ratings be withdrawn. 

5.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to a rating in excess of 10 percent for residuals of frozen 
feet, prior to January 12, 1998, have been met and the 
veteran's appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (b),(c) (1999).

2.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for residuals of cold injury, frozen 
right foot, evaluated as 10 percent disabling from January 
12, 1998, have been met and the veteran's appeal is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (b),(c) (1999).

3.  The criteria for withdrawal of the issue of entitlement 
to an increased rating for residuals of cold injury, frozen 
left foot, evaluated as 10 percent disabling from January 12, 
1998, have been met and the veteran's appeal is dismissed.  
38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran submitted a substantive appeal on 
his claim for concerning an increased rating for residuals of 
frozen feet in August 1996.  In April 1998, the Board 
remanded the veteran's claim for additional development.  By 
a November 1999 rating decision, the RO confirmed a single 10 
percent rating for residuals of frozen feet, effective from 
the veteran's date of separation to January 11, 1998.  By the 
same rating decision, the RO granted a 10 percent rating for 
residuals of cold injury, frozen right foot, effective from 
January 12, 1998, and granted a separate 10 percent rating 
for residuals of cold injury, frozen left foot, effective 
from January 12, 1998.  A supplemental statement of the case 
was issued subsequently in November 1999.  The veteran's 
claims were recertified for appeal to the Board in February 
2000.

In March 2000, the Board received a written letter, in which 
the veteran wrote, in pertinent part, the following words: 
"I am writing to inform you that I am satisfied with the 
decision by the Board on my claim . . . I do not wish to 
appeal the decision [emphasis in original]." 

Under these circumstances, the Board construes the veteran's 
March 2000 letter as a request to withdraw his appeal 
regarding his claims for increased rating.  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d) (5) 
(West 1991).  A substantive appeal may be withdrawn in 
writing at any time prior to the promulgation of a decision 
by the Board.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal that was personally filed by the 
appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the case at 
hand, prior to the promulgation of a decision by the Board, 
the veteran expressly withdrew his claims on appeal.  As a 
result of the withdrawal, no allegations of error of fact or 
law remain before the Board for consideration.  Consequently, 
the veteran's appeal is dismissed without prejudice.  

ORDER

The veteran's claim concerning entitlement to a rating in 
excess of 10 percent for residuals of frozen feet, prior to 
January 12, 1998, is dismissed.  

The veteran's claim concerning entitlement to an increased 
rating for residuals of cold injury, frozen right foot, 
evaluated as 10 percent disabling from January 12, 1998, is 
dismissed.

The veteran's claim concerning entitlement to an increased 
rating for residuals of cold injury, frozen left foot, 
evaluated as 10 percent disabling from January 12, 1998, is 
dismissed.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 4 -


- 3 -


